DETAILED ACTION
This office action is in response to reply filed 5/10/2022.
Claims 1, 3, and 5-15 are pending. Claims 2, 4 and 16-20 have been canceled. Claims 1, 3 and 5 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen (Reg. No. 80,359) on 8/26/2022.

The application has been amended as follows: 

1.	A semiconductor device, comprising:
a substrate including an array area and a peripheral area;
a gate structure positioned over a top surface of the substrate in the peripheral area; 
a plurality of word lines positioned apart from the gate structure in the array area; and
a first insulating layer positioned on the substrate and a second insulating layer positioned on the first insulating layer; wherein the gate structure is positioned in the first insulating layer, and a top surface of the gate structure is even with a top surface of the second insulating layer;
wherein the top surface of the gate structure and top surfaces of the plurality of word lines are at a same vertical level;
wherein the plurality of word lines comprise a plurality of word line channel films inwardly positioned in the first insulating layer and the substrate, lower portions of the plurality of word line channel films are positioned so as to penetrate an upper portion of the substrate, and upper portions of the plurality of word line channel films are positioned in the first insulating layer above the top surface of the substrate.

In claim 11, after “The semiconductor device of claim”, delete “9”, and insert —3—

Allowable Subject Matter
Claims 1, 3 and 5-15 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,472,664 B1 teaches (FIG. 1A) a semiconductor device comprising channel film 130 formed along trench surface in substrate
US 2012/0187475 A1 teaches (FIGs. 1A & 3) a semiconductor device having semiconductor layer 144 formed in trenches and extending above the trench
US 2016/0104708 A1 teaches (FIG. 46) transistors having trench gate portion on semiconductor layer 245 in trench and planar gate portions 
US 2016/0086969 A1 teaches memory device (FIG. 4B) having a U-shaped channel layer 1 including portion 1c extending inside substrate and portions 1a,1b above substrate
US 9,356,034 B2 teaches (FIG. 2A) a memory device having channel film 60 including a portion extending inside substrate and a portion above the substrate
CN 112582413 teaches (FIG. 4K) a semiconductor device having a channel film 104 having portion along trench in substrate and a portion above substrate in the hardmask 102
US 2004/0021163 A1 teaches (FIG. 9) a memory device having semiconductor layer 26 formed along side surfaces of trench having a portion inside the substrate and a portion above the substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815